Citation Nr: 1302768	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, secondary to service-connected anxiety disorder. 

2.  Entitlement to an increased evaluation for anxiety disorder, rated as 50 percent disabling prior to May 12, 2010, and 70 percent disabling thereafter. 

3.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1943 to March 1945. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to service connection for hypertension, continued the 50 percent evaluation for anxiety disorder, and denied a TDIU.  The Veteran perfected an appeal as to those issues.  

During the pendency of the appeal in a July 2011 rating decision, the RO increased the disability evaluation for anxiety disorder to 70 percent disabling effective May 12, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased evaluation for anxiety disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's hypertension is aggravated by his service-connected anxiety disorder. 


CONCLUSION OF LAW

The criteria for service connection for hypertension due to aggravation  by a service-connected anxiety disorder have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Hypertension

The Veteran essentially contends that his hypertension is due to his service-connected anxiety disorder. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no doubt that the Veteran meets Wallin elements (1) and (2) as the record is clear that he has hypertension and he is service-connected for anxiety disorder.  The remaining issue, therefore, is whether Wallin element (3), evidence of a nexus between the service-connected anxiety disorder and hypertension, is met

The relevant evidence addressing the outstanding issue includes numerous statements from the Veteran's primary care physician, M.T., M.D.  In a September 2006 letter, Dr. T stated that the Veteran's blood pressure was frequently elevated during period of anxiety.  In September 2007, Dr. T wrote that the Veteran's blood pressure continued to be difficult to control and his anxiety disorder was a factor.  
In a March 2008 letter, Dr. T indicated that the Veteran's experiences from service caused high blood pressure and severe anxiety, and there was no question that his severe PTSD made control of his high blood pressure very difficult.  In a hospital discharge summary report dated in April 2008, Dr. T noted the Veteran's various heart disorder symptoms, including elevated blood pressure readings, and indicated  that his symptoms were related to increased anxiety and atrial fibrillation.  A January 2010 hospital summary by Dr. T showed that the Veteran's anxiety and stress from his posttraumatic stress disorder (PTSD) "cause[d ] his blood pressure to be quite volatile at times."  In  a January 2010 note, Dr. T reiterated that the Veteran had "virtually uncontrollable anxiety" related to his PTSD and as a result his blood pressure was difficult to manage. In an October 2010 letter, Dr. T indicated that the Veteran's atrial fibrillation and heart problems were worsened by his PTSD, anxiety, and depression.  Thereafter in an August 2011 letter, Dr. T stated that it was clear that the Veteran's anxiety affected his heart, which led to flare-ups of atrial fibrillation and worsened control of his hypertension.  He also indicated that it was difficult to manage the Veteran's blood pressure medication due to his PTSD and ongoing anxiety disorder.  In an April 2012 letter, Dr. T stated that the Veteran's anxiety symptoms affected his cardiovascular status.  

The record also contains a July 2010 treatment record from A.K., M.D. who noted that the Veteran's anxiety along with his PTSD caused his blood pressure to be labile.   Additionally, in a November 2010 treatment record, Dr. K reflected that the Veteran's occasional hypertension was related to atrial fibrillation and he also had PTSD which correlated to his hypertension.  

VA afforded the Veteran an examination in April 2009, the report of which showed that the Veteran's history of atrial fibrillation and heart failure were less likely related or due to anxiety disorder because anxiety attacks may cause transient or temporary increase in heart rate or blood pressure but not any heart disease itself, atrial fibrillation, or heart failure.  She listed the Veteran's risk factors for hypertension, which included a positive family history and a history of tobacco smoking. 

The April 2009 VA examiner provided an addendum report to her initial examination report in January 2011.  Upon review of the claims folder, the examiner reiterated her finding that  that the Veteran's history of atrial fibrillation and heart failure were less likely related to or aggravated by the anxiety disorder because anxiety attacks may cause transient or temporary increase in heart rate or blood pressure but not any heart disease itself, atrial fibrillation, or heart failure.  She added that proxysms of atrial fibrillation were aggravated by hypertension, but heart failure was not aggravated by the anxiety disorder.  Citing to the lack of scientific evidence of a link between anxiety disorder and heart disease, to include atrial fibrillation, the examiner again noted that the Veteran's risk factors for hypertension included a positive family history and a history of tobacco smoking. 

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for hypertension is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's hypertension is as likely the result of or aggravated by his service-connected anxiety disorder as it is the result of or aggravated by some other factor or factors.  Notably, the VA examiner indicated that Veteran's history of atrial fibrillation and heart failure were less likely related to or aggravated by the anxiety disorder because anxiety attacks may cause transient or temporary increase in heart rate or blood pressure but not any heart disease itself, atrial fibrillation, or heart failure.  Critically, however, she does not directly address whether the Veteran's hypertension was related to his anxiety disorder, but instead focuses her analysis on the Veteran's other heart disorders.  Furthermore, she acknowledges that the anxiety attacks do cause some increase in blood pressure readings.  This evidence, coupled with the numerous notations from the Veteran's private physicians who clearly indicate a connection between the Veteran's anxiety disorder and the ability to effectively treat or consistently control the Veteran's hypertension, demonstrates that the overall evidence of record is at least in equipoise.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that service connection for hypertension secondary to service-connected anxiety disorder is warranted on the basis of aggravation.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2012). 


ORDER

Service connection for hypertension, on the basis of aggravation by a service-connected anxiety disorder, is granted.  


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran was last afforded an examination for his service-connected anxiety disorder in May 2010.  Review of the examination report and the evidence received since May 2010 indicates that his anxiety disorder may have worsened in severity since he was last evaluated.  For example, the May 2010 examination report reflects that the Veteran experienced panic attacks weekly or less often.  In contrast, in an August 2011 letter, Dr. T indicated that the Veteran had panic attacks and anxiety symptoms almost daily.  Given that the evidence shows that the Veteran's symptoms may have worsened since he was last evaluated, the Board finds that a contemporaneous VA medical examination is warranted for service-connected anxiety disorder.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally, in light of the Board's grant of service connection for hypertension and remand of the increased rating claim herein, the Board may not proceed with the TDIU claim at this point.  If the Board were to consider the TDIU issue prior to the RO, it could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim.  In other words, if an increased rating is granted, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected anxiety disorder.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's disorder on his social and industrial functioning.    

Additionally, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected anxiety disorder. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

2. Thereafter, readjudicate the Veteran's claims for an increased evaluation for anxiety disorder and for a TDIU, to include considering the grant of service connection for hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


